MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 30 2020, 8:46 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                       Curtis T. Hill, Jr.
Navarre, Florida                                         Attorney General of Indiana
                                                         Tina L. Mann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jae’Vianne Camerial Aldridge,                            October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-264
        v.                                               Appeal from the LaPorte Superior
                                                         Court
State of Indiana,                                        The Honorable Michael Bergerson,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         46D01-1807-MR-6



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020          Page 1 of 12
                                       Statement of the Case
[1]   Jae’Vianne Camerial Aldridge (“Aldridge”) appeals, following a jury trial, her

      conviction for Level 5 felony reckless homicide.1 Aldridge argues that the State

      failed to present sufficient evidence to support her conviction. Concluding that

      the State presented sufficient evidence, we affirm her conviction.


[2]   We affirm.


                                                     Issue
               Whether the State presented sufficient evidence to support Aldridge’s
               reckless homicide conviction.


                                                     Facts
[3]   On July 25, 2018, around 9:00 p.m., fifteen-year-old M.G. was “jumped” and

      beaten up by a group of girls while outside an apartment complex in Michigan

      City. (Tr. Vol. 2 at 222). M.G. was on the phone with her sister, Kenya

      Atterberry (“Atterberry”), at the time of the attack. Someone videotaped the

      encounter and sent it via Facebook Messenger to Atterberry.


[4]   Atterberry showed the video to some of M.G.’s family members (“the

      Family”), who became very upset. The Family included: M.G.’s mother,

      LaTonya Walker (“M.G.’s mother”); M.G.’s uncle, Joe Pryor (“Pryor”);

      M.G.’s aunt, Lateda Walker (“Lateda”); and M.G.’s cousins, seventeen-year-




      1
          IND. CODE § 35-42-1-5.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020   Page 2 of 12
      old Karlos Dickson (“Karlos”), nineteen-year-old Jason Dickson (“Jason”), and

      Divine Russell (“Russell”).


[5]   When watching the video, Atterberry, who had known eighteen-year-old

      Aldridge from high school, recognized Aldridge’s teenaged sister, J.F. (“J.F.”),

      as one of the people who had jumped M.G. Atterberry then called Aldridge

      through Facebook voice and texted her through Facebook Messenger. They

      talked about fighting, and Aldridge texted an address to Atterberry. The

      address Aldridge gave was to a house on Woodland Avenue (“Woodland

      house”), which belonged to Jonisha Mussa (“Mussa”). The Family then drove

      in three cars to the Woodland house around 10:00 p.m. The Family did not

      have any guns or weapons.


[6]   When the Family arrived at the Woodland house, two females were “hollering”

      on the front porch. (Tr. Vol. 3 at 186). While some of the Family stayed in

      their cars, Atterberry, Karlos, and Jason went into the front yard, where

      Atterberry had a “verbal confrontation” with the females. (Tr. Vol. 3 at 101).

      The females then walked to the side of the house and went inside through a side

      door. Aldridge was inside the house along Mussa, J.F., another of Aldridge’s

      sisters, Aldridge’s girlfriend, a male, and some other people.2




      2
       J.F., Mussa, and Aldridge’s other sister had been involved in the incident against M.G. at the apartment
      complex.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020                 Page 3 of 12
[7]   Atterberry, Karlos, and Jason went to the side of the house and argued with the

      people on the inside. M.G.’s mother pushed on the window air conditioning

      unit, which fell inside the house. Karlos, who was a football player3, then

      shoved the side door open with his shoulder. Atterberry, Karlos, and Jason

      went inside the house, and the people inside then ran out the front door and

      into the front yard. Once in the front yard and in the dark of the night, “the

      brawl start[ed]” and “[e]verybody got to fighting.” (Tr. Vol. 2 at 235; Tr. Vol. 3

      at 63, 64). There were “fights everywhere[,]” people were “yelling[,]” “hitting,

      pushing,” and “running,” and people were “coming from the back of the

      house[.]” (Tr. Vol. 3 at 190). Atterberry, Karlos, and Jason fought with

      Aldridge and some of the others from the Woodland house. At one point, after

      Karlos got hit, he grabbed that person, picked her up, and threw her to the

      ground.


[8]   Walker, Pryor, and Russell, who had stayed in the car, watched the “[f]ist

      fighting” in the yard for ten minutes until Pryor said that the fighting “was

      enough.” (Tr. Vol. 3 at 17). Pryor, Walker, and Russell got out the car and

      walked into the front yard “to break the fight up.” (Tr. Vol. 2 at 240). Pryor

      grabbed Karlos and told him to stop.


[9]   Aldridge, who was standing at the front door, took her Taurus .38 caliber

      handgun from the jacket she was wearing, and shot her gun three times. One of




      3
       At the time of the December 2019 trial, nineteen-year-old Karlos was six feet, eight inches tall and weighed
      about 375 pounds.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020                  Page 4 of 12
       the bullets struck Pryor’s head, just above his right eyebrow. Aldridge then ran

       into the house, hid the gun in the house, and fled the scene.


[10]   Michigan City Police Department officers were dispatched to the scene around

       10:45 p.m. When the officers arrived, they encountered a “hectic” and

       “extremely chaotic” scene. (Tr. Vol. 2 at 67, 82, 112). There were over twenty

       people on the street and “people [were] all over the place yelling and screaming,

       running all over[.]” (Tr. Vol. 2 at 83). The police found Pryor lying on the

       front lawn. Pryor had a gunshot wound to his head and was unresponsive.

       Pryor died as a result of the gunshot wound.


[11]   The State charged Aldridge with murder. The trial court held a five-day day

       jury trial in December 2019. There was no dispute that Aldridge had shot the

       gun and that Pryor had died as a result of Aldridge’s shooting. Aldridge’s

       theory of defense to the murder charge was self-defense. Her alternative

       defense was that her act of shooting was done recklessly. During opening

       statements, Aldridge’s counsel stated that Aldridge had heard her sister say that

       someone had a gun and then Aldridge had “shot three bullets blindly, not

       aimed at anybody in particular.” (Tr. Vol. 2 at 49).


[12]   During the trial, various police officers and the Family testified to the facts

       above.4 The parties stipulated “[t]here was no evidence of close range firing”




       4
        Jason and Karlos testified under use immunity, which had been sought by the State and granted by the trial
       court.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020                Page 5 of 12
       and that the gun had been “fired from a distance of greater than four (4) feet

       from Joseph Pryor.” (Ex. Vol. at 102). Additionally, Russell testified that she

       had seen Aldridge shoot the gun and that Aldridge had “pointed [it] up first[.]”

       (Tr. Vol. 3 at 216). Russell also testified that Aldridge had shot the gun three

       times, with Aldridge shooting the first shot “up[,]” the second shot hitting

       Pryor, and the third shot “just went off anywhere.” (Tr. Vol. 3 at 222). Russell

       also testified that she had used her cell phone to record a few seconds when

       Aldridge had started shooting but that it was difficult to see. The State

       introduced into evidence the short video and some grainy photographs taken

       from the video that showed a shadowy figure who was standing by the front

       door with a gun.


[13]   During Aldridge’s case-in-chief, she called Mussa as a witness. Mussa testified

       that some of the Family had guns when they were at the Woodland house. On

       cross-examination, Mussa acknowledged that when she had been interviewed

       by the police, she had not told the police that some of the Family had guns.


[14]   When Aldridge testified on her own behalf, she indicated that she had not seen

       anyone with guns. Aldridge testified that she, however, had a gun in her jacket.

       Aldridge also testified that, before she shot her gun, a “big guy” had picked her

       up and slammed her to the ground and a “whole bunch” of people had beat and

       pushed her. (Tr. Vol. 4 at 98, 99). Aldridge indicated that once she had been

       able to get away from them, she then had run toward the front door and had

       heard her sister say that someone had a gun. Aldridge testified that she also

       had heard M.G.’s mother say, “Get that dyke bitch. Kill that dyke bitch.” (Tr.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020   Page 6 of 12
       Vol. 4 at 100). Aldridge testified that when she got to the front door, she turned

       around, “pulled the gun, . . . aimed toward the air, and . . . shot in the air to

       scare them away for they could stop.” (Tr. Vol. 4 at 100). Aldridge further

       testified that she had been “scared” when she shot the gun and that she “wasn’t

       trying to . . . hurt anybody.” (Tr. Vol. 4 at 125). During cross-examination,

       Aldridge testified that she did not remember shooting her gun the second and

       third time. When asked if she had shot the gun to save another person’s life,

       she responded that she had not. Aldridge repeated that she had shot her gun in

       the air to “scare” people and to get them “to stop” fighting. (Tr. Vol. 4 at 128).


[15]   Aldridge and the State both tendered an instruction on the lesser-included

       offense of reckless homicide. The State also tendered an instruction on the

       lesser-included offense of voluntary manslaughter. Additionally, Aldridge

       tendered an instruction on self-defense. When the parties were arguing about

       these tendered instructions, Aldridge’s counsel argued against the voluntary

       manslaughter instruction, pointing out that Aldridge’s testimony that she had

       shot in the air to scare the people showed that her action was “either self-

       defense . . . or, at the worst, reckless homicide.” (Tr. Vol. 4 at 178). The trial

       court instructed the jury as to the two lesser-included offenses and to self-

       defense.


[16]   During closing arguments, the State discussed with the jury the three verdict

       options, which included murder, voluntary manslaughter, and reckless

       homicide. When discussing reckless homicide, the State argued that if the jury

       believed that Aldridge had fired her gun multiple times to get the people to stop

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020   Page 7 of 12
       fighting and to scare them away and thus determined that Aldridge had

       committed reckless homicide, then her claim of self-defense would not be

       applicable. Specifically, the State argued that reckless homicide involved an

       unjustifiable disregard for the harm that might result, whereas self-defense

       involved a person being justified in using deadly force in order to prevent serious

       bodily injury to herself or another. The State asserted that Aldridge “c[ould]n’t

       use deadly force to try to encourage people to behave differently.” (Tr. Vol. 4 at

       206). The State argued that “there’s no self-defense for reckless homicide, the

       use of deadly force is either justified and necessary or it isn’t.” (Tr. Vol. 4 at

       207). The State then argued that, nevertheless, Aldridge’s claim of self-defense

       was inapplicable because she had initiated the fight and was a willing

       participant and had used excessive force under the circumstances.


[17]   During Aldridge’s closing argument, her counsel argued that a State’s witness

       had testified that Aldridge had “point[ed] the gun up on the first shot” and had

       “aimed up on that first shot.” (Tr. Vol. 4 at 216, 221). Counsel then argued

       that the jury had “one of two things” that included either “not guilty by reason

       of self-defense or . . . [guilty of] reckless homicide[.]” (Tr. Vol. 4 at 221-22).

       Aldridge’s counsel concluded his closing argument by “asking [the jury] to

       return a verdict of not guilty” based on self-defense or “to return a verdict of

       reckless homicide” if the jurors were unable to find Aldridge not guilty. (Tr.

       Vol. 4 at 222).


[18]   The jury found Aldridge guilty of reckless homicide. The trial court imposed a

       five (5) year sentence, with two (2) years executed in the Indiana Department of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020   Page 8 of 12
       Correction and three (3) years to be served in a community corrections work

       release program. Aldridge now appeals.


                                                   Decision
[19]   On appeal, Aldridge argues that the State failed to present sufficient evidence to

       support her reckless homicide conviction.


               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the trial court’s ruling.
               Appellate courts affirm the conviction unless no reasonable fact-
               finder could find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

       and citations omitted) (emphasis in original). Additionally, our Indiana

       Supreme Court has explained that “when determining whether the elements of

       an offense are proven beyond a reasonable doubt, a fact-finder may consider

       both the evidence and the resulting reasonable inferences.” Thang v. State,

       10 N.E.3d 1256, 1260 (Ind. 2014) (emphasis in original).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020   Page 9 of 12
[20]   The reckless homicide statute, INDIANA CODE § 35-42-1-5, provides that “[a]

       person who recklessly kills another human being commits reckless homicide, a

       Level 5 felony.” “A person engages in conduct ‘recklessly’ if [s]he engages in

       the conduct in plain, conscious, and unjustifiable disregard of harm that might

       result and the disregard involves a substantial deviation from acceptable

       standards of conduct.” I.C. § 35-41-2-2(c).


[21]   Aldridge does not dispute the fact that she shot and killed Pryor. Instead, her

       challenge to the sufficiency of the evidence is limited to her assertion that, in

       order to convict Aldridge of reckless homicide, the State was required to prove

       both that she recklessly killed Pryor and that she did not act in self-defense.


[22]   At trial, however, Aldridge did not argue that she had committed the lesser-

       included reckless homicide offense in self-defense. Instead, Aldridge raised self-

       defense and reckless homicide as two different defense theories to the charge of

       murder. Indeed, in closing arguments, Aldridge argued that the jury had an

       either/or choice between self-defense and reckless homicide. Specifically,

       Aldridge’s counsel told the jury that it should either: (1) find Aldridge not

       guilty based on self-defense; or (2) find Aldridge guilty of reckless homicide.

       The jury chose the latter. Because Aldridge did not raise the issue of self-

       defense in relation to reckless homicide, we will not review her challenge to

       self-defense on appeal. See Gary v. State, 124 N.E.3d 90, 95 (Ind. Ct. App. 2019)

       (holding that, under the invited error doctrine, the defendant had waived any

       appellate challenge to the sufficiency of the evidence supporting his conviction

       where he had asked the jury to return a verdict on the charge).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020   Page 10 of 12
[23]   The State presented sufficient evidence to support Aldridge’s reckless homicide

       conviction. Aldridge and many others engaged in a major brawl in the front

       yard of the Woodland house. Aldridge pulled away from the fight, went up to

       the front door area, took out her gun from her jacket, and shot it three times,

       with one of the bullets striking Pryor’s forehead and killing him. There was

       evidence that Aldridge shot the gun up in the air and that additional rounds

       were fired in an effort to stop the fighting. Aldridge’s conduct was in plain,

       conscious, and unjustifiable disregard of harm that might result and the

       disregard involved a substantial deviation from acceptable standards of

       conduct.


[24]   Aldridge’s challenge to the evidence supporting her reckless homicide

       conviction is nothing more than an invitation to reweigh the evidence and judge

       the credibility of the witnesses, which we will not do. See Drane, 867 N.E.2d at

       146. Because there was probative evidence from which the jury could have

       found that Aldridge had recklessly killed Pryor, we affirm her conviction for

       Level 5 felony reckless homicide. See Rice v. State, 916 N.E.2d 962, 968-69 (Ind.

       Ct. App. 2009) (holding that the evidence that the defendant had pointed his

       gun upward and shot into a car with six occupants was sufficient to support the

       defendant’s reckless homicide conviction). See also Young v. State, 699 N.E.2d
252, 257 (Ind. 1998) (explaining that a defendant firing a handgun at a group of

       people twenty feet away constituted reckless behavior such that a reckless

       homicide instruction should have been given), reh’g denied.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020   Page 11 of 12
[25]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-264 | October 30, 2020   Page 12 of 12